IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
ELKINS
FRANKIE WILLIAM STROUP, JR.,
Petitioner,
v. CIVIL ACTION NO. 2:19-CV-4
(BAILEY)
PATRICK W. RYAN, C.E.O.,
Respondent.
ORDER ADOPTING REPORT AND RECOMMENDATION

On this day, the above-styled matter came before this Court for consideration of the
Report and Recommendation of United States Magistrate Judge James P. Mazzone
(Doc. 10]. Pursuant to this Court's Local Rules, this action was referred to Magistrate
Judge Mazzone for submission of a proposed report and recommendation (“R&R’).
Magistrate Judge Mazzone filed his R&R on April 10, 2019, wherein he recommends
petitioner's Petition for Habeas Corpus Pursuant to 28 U.S.C. § 2241 [Doc. 1] be dismissed
without prejudice, preserving the petitioner's right to renew the same following proper
exhaustion of state remedies. Magistrate Judge Mazzone also recommends petitioner's
Motion to Appoint Counsel [Doc. 2] be denied as moot.

Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo
review of those portions of the magistrate judge's findings to which objection is made.
However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,
150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo
review and the right to appeal this Court's Order. 28 U.S.C. § 636(b)(1); Snyder v.
Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,
94 (4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within
fourteen (14) days of service, pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b).
The docket reflects that service was accepted on April 15, 2019 [Doc. 12]. To date, no
objections have been filed. Accordingly, this Court will review the R&R for clear error.

Upon careful review of the above, it is the opinion of this Court that the Report and
Recommendation [Doc. 10] should be, and is, hereby ORDERED ADOPTED for the
reasons more fully stated in the magistrate judge's report. Accordingly, this Court
ORDERS that the petitioner's Petition for Habeas Corpus Pursuant to 28 U.S.C. § 2241
[Doc. 1] be DISMISSED WITHOUT PREJUDICE, and petitioners Motion to Appoint
Counsel [Doc. 2] be DENIED AS MOOT. This Court further ORDERS that this matter be
STRICKEN from the active docket of this Court and DIRECTS the Clerk to enter judgment
in favor of respondent.

It is so ORDERED.

The Clerk is directed to transmit copies of this Order to any counsel of record herein
and to mail a copy to the pro se petitioner.

DATED: May 31, 2019.

 

JOHN PRESTON BAILEY
UNITED STATES DISTRICT JUDGE
